Citation Nr: 1449237	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(r)(2).



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2011, March 2013, and March 2014, the Board remanded the case for further development.

In a letter dated September 12, 2014, the Board asked the Veteran to clarify whether he was represented by a person or organization.  Prior to that time, Paralyzed Veterans of America had been actively involved in his case; however, there has been no power of attorney from the Veteran designating that organization to represent him.  The September 2014 letter was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to respond within 30 days of the date of the letter.  Accordingly, the Board finds that the Veteran wishes to represent himself. 

 
FINDING OF FACT

The record evidence indicates that the Veteran does not need a higher level of care without which he would require hospitalization, nursing home care, or other residential institutional care.


CONCLUSION OF LAW

The criteria for a higher rate of SMC under 38 U.S.C.A. § 1114(r)(2) are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An August 2005 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of increased benefits based on the need for aid and attendance.  The claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

Most recently, a VA medical opinion was rendered in April 2014.  The Board finds that the April 2014 opinion is adequate in order to evaluate the Veteran's need for aid and attendance as it was provided by a physician and based on a thorough review of the claims file, interview with the Veteran, and physical examination.  Moreover, the physician provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Thus, the record contains a sound medical opinion upon which a decision may be based.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the claim was previously remanded, in part, to have a physician consider the results of a December 2004 report.  This was accomplished pursuant to the Board's most recent remand.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

SMC

The Veteran has an appeal for a higher rate of SMC under 38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2014).  

SMC under 38 U.S.C.A. § 1114(r)(2) requires, inter alia, that the veteran needs a "higher level of care" in the absence of which the veteran would require hospitalization, nursing home care, or other residential institutional care.  The need for a "higher level of care" must be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.   38 C.F.R. § 3.352(b)(2) (2014).  The requirements for establishing the need for a "higher level of care" are to be strictly construed.  A higher rate of SMC is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  Id. at (b)(5).

In December 2004, Dr. Fish (a VA physician), certified that the "Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care."  He reported that the Veteran suffered from chronic back and chest pains, requiring daily medication; T6 paraplegia, complete; neurogenic bowel and bladder; neurogenic pain; and type II diabetes and hypertension.  He also reported that the Veteran self-catheterized himself several times daily; that he was generally wheelchair-bound, but is able to use van with hand controls; and that the Veteran rarely leaves his home, except to attend hospital appointments.

In April 2014, Dr. Blaylock (a VA physician) opined that clinical notes reveal that the Veteran is more active now than he was in 2004.  Dr. Blaylock cannot say whether she would have agreed with Dr. Fish about the Veteran's needs 10 years ago without resorting to speculation.  She reported that in 2013, the Veteran made clear to her that he does not need skilled care on a daily basis, only biweekly enemas.  The Veteran explained that he has learned to adapt and invented many aids for himself at his home to enable him to be very independent over the past few years.  He further explained that he is now quite active and involved in many activities, leading a full life in spite of his physical challenges.  

The Board has considered the medical expert evidence and lay evidence of record.  The most probative evidence is Dr. Blaylock's April 2014 report along with the Veteran's own statements.  In view of the evidence of record, the Board finds that the Veteran does not need a higher level of care without which he would require hospitalization, nursing home care, or other residential institutional care.  While Dr. Fish indicated that the Veteran required daily personal health care services, he did not identify what services were needed or why.  To that end, the Veteran and Dr. Blaycock clearly established that he does not require daily personal health care services, only bi-weekly enemas.  

As the evidence does not clearly establish a need for daily personal health care services, SMC under 38 U.S.C.A. § 1114(r)(2) is not warranted.  


ORDER

SMC under 38 U.S.C.A. § 1114(r)(2) is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


